Citation Nr: 1438629	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-30-800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to July 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the supplemental statement of the case in December 2013, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The Veteran claimed service connection for bilateral hearing loss but the RO adjudicated the claim of bilateral hearing loss by separately addressing hearing loss in each ear, possibly because initially there was no hearing loss in the right ear.  Because the evidence indicates that the Veteran currently has sensorineural hearing loss in each ear and as there is no indication a different legal theory may apply for each ear, the Board has set forth the issue as stated on the first page of the decision.

The issues of service connection for bilateral hearing loss and service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2008 decision the Board denied a claim of service connection for bilateral hearing loss, and the Veteran did not timely appeal that determination.

2.  Evidence added to the record since November 2008 Board denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

3. In a November 2008 decision, the Board denied a claim of service connection for tinnitus, and the Veteran did not timely appeal that determination.

4.  Evidence added to the record since the November 2008 Board denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2008 Board decision which denied the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008); currently, 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has been received since the November 2008 denial of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).
3.  The November 2008 Board decision which denied the claim for service connection for tinnitus is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008); currently, 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).

4.  New and material evidence has been received since the November 2008 denial of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claims to reopen service connection for bilateral hearing loss and service connection for tinnitus are resolved in the Veteran's favor, the only matters disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claims to reopen is not necessary.

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claims of service connection for bilateral hearing loss and tinnitus were denied in a rating decision dated in November 2008.  The Board denied both claims on the basis that the competent evidence did not establish a nexus between current hearing loss disability and/or tinnitus and the Veteran's service.  The Veteran was notified of the decision by a letter issued on November 10, 2008.  No timely appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008); currently, 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).

The Board notes that the Veteran did attempt to appeal the November 2008 Board decision to the Court of Appeals for Veterans Claims but that appeal was eventually dismissed as untimely.  Therefore, the November 2008 Board decision is final and new and material evidence is required to reopen the claims.

The next communication from the Veteran regarding his bilateral hearing loss and tinnitus claims occurred in March 2009 when the Veteran filed a claim to reopen the claims for service connection for the hearing loss disability and service connection for tinnitus.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The Board denied the claim for service connection for hearing loss and tinnitus because there was no nexus between current hearing loss disability and/or tinnitus and the Veteran's service.  Since the Board's decision in November 2008, VA has received additional evidence, including VA treatment records, private medical treatment records, and lay statements by the Veteran.
The Veteran's hearing at entrance was tested and audiometric testing performed at the time of his service entrance examination revealed puretone air conduction thresholds, in decibels, were within normal limits.  Thereafter, his service treatment records were silent for complaints, findings, treatment or diagnoses relating to bilateral hearing loss or tinnitus.  Upon separation, he received a whispered voice test in July 1964 that was normal.

The Veteran's service personnel records show that he served aboard the USS Taconic, USS Liddle, and USS Okinawa.  Aboard the USS Liddle, the Veteran stated his duties included work as a crew member of a 5 inch, .38 caliber gun mount.  The crew frequently fired the guns as part of training and the Veteran, enclosed inside the gun mount, did not use ear protection.  Aboard the USS Okinawa, he was part of a gun mount that was located near where the helicopters landed, which added to his noise exposure.  

Private treatment records from in August 1993 demonstrated the Veteran had a hearing loss disability for VA purposes in the left ear at 4, 000 Hz.  By January 2005, he also had a right ear hearing loss disability.  See 38 C.F.R. § 3.385.  All medical records since August 1993 indicate the Veteran has tinnitus.  

In August 1993, Dr. M. Feinman noted hearing loss suggesting noise injury in the past and had also noted a history of gunfire in the military.

In November 1998, Dr. J. Clark diagnosed high frequency hearing loss with tinnitus but did not offer any opinion as to etiology.

In January 2005, a VA examiner noted the Veteran had a hearing loss consistent with an etiology that included both noise exposure and aging.  The tinnitus was likely cochlear (inner ear damage) in nature, but not due to service because damage from noise occurs at the time of the exposure.  
In October 2006, a VA examiner concluded the Veteran suffered acoustic trauma but was not the type usually seen with cannon fire.  Instead, he concluded the Veteran suffered cochlear damage that could have occurred following service. 

In March 2007, another VA physician concluded that it was more likely than not that the Veteran's hearing loss and tinnitus was not due to any damage from cannon fire or any other weapon firing while he was in service.

In August 2007, a third VA examiner concluded that the Veteran's hearing loss was not due to service noise exposure as hearing loss occurs at the time of exposure and not subsequently.

In September 2009, a private ENT physician, Dr. C. Mawn, diagnosed the Veteran as having mild to moderate sensorineural hearing loss consistent with noise exposure including some hearing loss from his work on ships.

In December 2010, the VA examiner noted that the Veteran had a limited noise exposure (3 months) in service and a 26 year history of work as a truck driver with significant noise exposure.  In the opinion of the examiner, the civilian noise exposure, more likely than not, caused the Veteran's current hearing loss and tinnitus.

In March 2012, the ENT physician from Blue Ridge ENT stated that as likely as not, the Veteran's sensorineural hearing loss is related to the Veteran's noise exposure in service.  

In January 2014, Dr. J. Hengerer concluded the Veteran's hearing loss was the result of noise exposure from the military since there has been no significant noise exposure since separation.  

The Veteran's service representative has submitted a November 2009 summary of an article which acknowledges the prevailing view that permanent hearing loss occurs at the time of exposure only if there is no recovery of auditory function.   Their studies, however, indicated that moderate noise-induced damage has progressive consequences that are considerably more widespread than the hearing loss revealed by conventional threshold testing.  This damage could add to the difficulty in hearing in noisy environments and could contribute to tinnitus.  
To summarize the foregoing, the Veteran has submitted evidence of a current hearing loss in each ear as well as tinnitus.  The Veteran has related the onset of his current disabilities to service through the opinion of Dr. Hengerer and the medical literature that suggests hearing loss and tinnitus can occur many years after occurrence of the acoustic trauma even though it appears that hearing has recovered by threshold testing.  

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current hearing loss disability and tinnitus both caused by noise exposure in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disabilities diagnosed as bilateral hearing loss and tinnitus.  The lack of a relationship between the current disability and service was the reason for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a hearing loss and tinnitus disability.  Therefore, the Board finds that new and material evidence has been received to reopen both previously denied claims of service connection for bilateral hearing loss disability and tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claims.








ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened, and to this extent the appeal is granted.

New and material evidence having been received, the claim for service connection for tinnitus is reopened, and to this extent the appeal is granted.


REMAND

Although both claims for service connection are re-opened, the Board has determined further development is needed before addressing the merits.  The Veteran has submitted records from a private caregiver, Blue Ridge ENT, regarding the Veteran's hearing loss.  This included the January 2014 opinion by Dr. Hengerer and the September 2009 opinion by Dr. C. Mawn.  It does not appear the records provided are the complete records as there is reference to additional testing of the Veteran's hearing but the results have not been associated with the file.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).
 
The statement of the case indicates that VAMC records from 1999 to 2013 were reviewed.  The file contains records of treatment at VAMC in 1999 and then from 2009 to December 2013.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from 1999 to the present should be requested to ensure that the Board has all relevant VAMC records

The Board has also determined that the VA examinations are inadequate.  The January 2005 examiner stated that although there was evidence due to noise exposure and that the tinnitus indicated injury to the cochlear or inner ear, nether were due to due to service because damage occurs at the time of exposure.  An August 2007 examiner offered a similar rationale.  The opinions appear to be based upon the lack of any hearing loss or tinnitus in the service treatment records.  Noting that hearing levels were normal in service is not the only basis that the Veteran may receive service connection.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  The examiner did not explain how the in-service test results precluded service connection for a hearing loss that had either a sudden onset or gradually progressed over the years.  A rationale based solely on the absence of hearing loss during service is insufficient.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Further, the January 2005 examiner and the October 2006 examiners do not explain how the results are inconsistent with cannon fire.  Some examinations conclude testing represented post-service cochlear damage, but the reports do not explain how the hearing loss configuration represents cochlear damage or offer an etiology for the damage.  The Board finds the December 2010 VAX opinion failed to explain how or to what extent did Veteran have significant post service noise exposure, or that the Veteran's noise exposure, however,  brief, could be the onset for progression of the hearing loss or tinnitus.   Stated another way, even if the Veteran's post- service noise exposure is the major factor in his hearing loss, the examiner does not explain how the in- service noise exposure could still be a cause, albeit lesser cause, of the hearing loss.  It also appears that Dr. Hengerer looked at the same evidence and concluded the Veteran's post- service (civilian) noise exposure was not significant.  The Board requires medical guidance as to what is significant civilian noise exposure and whether the Veteran had such exposure.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain all VA medical records of treatment of the Veteran at the Salem, Virginia VAMC and associated outpatient clinics from April 1999 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Ask the Veteran to submit or authorize VA to obtain the medical records of Blue Ridge ENT, to include the results of any audiometric testing in September 2009 and January 2014.  

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

3.  Provide the Veteran with a VA examination to determine if the Veteran has a current hearing loss or tinnitus and its etiology.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a bilateral hearing loss or tinnitus disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent and credible lay statements of noise exposure to 5 inch guns and helicopter noise without hearing protection during active duty, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.  

In the examination, the VA examiner must interview the Veteran in detail as to his service noise exposure, the onset and subsequent history of symptoms, his post-service occupational noise exposure, and his recreational noise exposure.

The examiner is asked to specifically discuss the Veteran's evidence of noise exposure in service.

If the Veteran's post- service noise exposure is the major factor in his hearing loss, the examiner should explain whether the in- service noise exposure could still be the originating cause, or a lesser cause of the hearing loss.  In this regard, the examiner is asked to explain or define significant noise exposure and to provide what facts the examiner used to determine if the Veteran had significant post-service noise exposure.  

If the examiner determines the current hearing loss configuration were not consistent with noise exposure, including any specific type of noise exposure such as cannon fire, or does not demonstrate a typical pattern for sensorineural hearing loss, the examiner is asked to explain what facts or test results support that conclusion and how such a fact relates to whether the Veteran has a hearing loss related to service. 

If the examiner concludes that once exposure to noise or acoustic trauma ends, progression of hearing loss ends, please explain how that result precludes a hearing loss that had either a delayed sudden onset or gradually progressed over the years. 

The examiner is asked to specifically discuss the Veteran's evidence of the summary of a medical article indicating that moderate noise-induced damage has progressive consequences that could add to the difficulty in hearing in noisy environments and could contribute to tinnitus.  The examiner is asked to specifically discuss how the findings of that article related to the findings of cochlear damage in March 1999, January 2005, and October 2006.  .

The examiner is asked to discuss the clinical significance of tinnitus and dizziness in November and December 1998.  

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.  The question is whether current hearing loss is related to service.

If the examiner determines that a hearing loss or tinnitus disability is related to service, the examiner is also asked to address the functional impact of the disability.

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

4.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


